IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CLAY CALDWELL,                               :   No. 248 WAL 2021
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
THE DEPARTMENT OF CORRECTIONS,               :
JEFFREY A. BEARD, LOUIS FOLINO,              :
OFFICER M.A. PRICE, OFFICER                  :
GAGNON, OFFICER NORMAN, OFFICER              :
LUKACHYK, OFFICER J. MILLER,                 :
OFFICER TOPKA AND OFFICER SOKOL,             :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.